Citation Nr: 0928078	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  97-20 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain, memory loss, a skin 
disability, fatigue, flu-like symptoms, weakness, and sleep 
disturbance.


REPRESENTATION

Veteran represented by:	E. Audrey Glover-Dichter, 
Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969, and from January 1991 to June 1991.  Service 
in Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.  The Veteran also served in the 
United States Army Reserves from 1969 to 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which denied service 
connection for hypertension, PTSD, and undiagnosed illness 
manifested by joint pain, memory loss, a skin condition, 
fatigue, and flu-like symptoms.  In December 1998, the Board 
remanded the case to the RO for additional development.

A March 2003 Board decision denied the claims.  The Veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2004 joint motion to the 
Court, the parties (the Veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded for further action. A June 2004 Court order granted 
the joint motion, and the case was subsequently returned to 
the Board.  

In February 2005, the Board remanded the issues for further 
development.  In a September 2008 supplemental statement of 
the case, the RO continued the previous denials.  The claims 
have been returned to the Board.

The Board notes that a May 2007 Statement of the Case 
includes symptoms of weakness and sleep disturbance as part 
of the claim for an undiagnosed illness.  The Veteran noted 
these two symptoms in his June 1997 VA Form 9.  Therefore, 
the Veteran perfected an appeal of entitlement to service 
connection for an undiagnosed illness manifested by weakness 
and sleep disturbance.  There is no indication that he has 
withdrawn that claim.  Therefore, the issue regarding the 
undiagnosed illness includes weakness and sleep disturbance 
and this issue is as stated on the title page.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.

Issue not on appeal

In August 2005, the Veteran raised the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  This issue is referred to the RO for 
appropriate action.


REMAND

1.  Entitlement to service connection for PTSD.

Reason for remand

VA examination

The Veteran served in Southeast Asia from February 8, 1991, 
to March 16, 1991.  The evidence submitted by the Veteran 
corroborates his in-service stressor of experiencing a Scud 
missile attack at Dhahran, Saudi Arabia on February 25, 1991.  
A report from the United States General Accounting Office 
reflects that there was a Scud missile attack at Dhahran, 
Saudi Arabia on February 25, 1991.  An Internet article on 
Khobar Towers shows that Khobar Towers is located near 
Dhahran, Saudi Arabia.  A unit record from the Veteran's unit 
reveals that his unit was assigned to provide support to the 
Khobar Towers effective February 14, 1991.  

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.  Instead, there must be independent 
evidence of the occurrence of a stressful event, and such 
evidence must at least imply the Veteran's personal exposure.  
The independent evidence at least must be credible evidence 
that the Veteran's stressors did in fact occur.

The evidence submitted by the Veteran at least implies his 
personal exposure to the Scud missile attack at Dhahran, 
Saudi Arabia on February 25, 1991 and is, therefore, credible 
evidence that the Veteran's stressor did in fact occur.  The 
Board finds that there is corroborative evidence of record 
showing that the Veteran was exposed to the Scud missile 
attack at Dhahran, Saudi Arabia on February 25, 1991.

In the February 2005 remand, the Board directed the RO to 
schedule the Veteran for a psychiatric examination to 
determine whether he meets the diagnostic criteria for PTSD.  
The RO did not schedule the Veteran for an examination, 
apparently because of a lack of stressor verification.  Thus, 
the RO did not comply with the directives of the Board's 
February 2005 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Other Service connection issues

Reasons for remand

Missing service treatment records 

The March 2003 Board decision discusses blood pressure 
readings obtained from service treatment records during the 
Veteran's second period of active duty.  See the March 2003 
Board decision, page 4.  These service treatment records are 
not currently in the Veteran's claims file and apparently 
became missing after the March 2003 Board decision.  
Therefore, a search for these service treatment records must 
be made.

VA treatment records

The reports of the June 2008 VA hypertension and neurological 
disorders examinations show that the Veteran received VA 
treatment in 2007.  The last request for VA treatment records 
was completed in September 2005.  Additional VA treatment 
records need to be obtained.

VA examinations and medical opinions
 
A December 1990 VA treatment record shows a diagnosis of 
arterial hypertension.  In regard to the presumption of 
soundness, the Board did not discuss an entrance examination 
for the second period of active duty in its March 2003 
decision.  See id.  This lack of discussion suggests that the 
Veteran did not undergo an entrance examination on his second 
period of active service.  Accordingly, assuming that an 
entrance examination was not performed or, if it were, it 
will never be of record, the Veteran is entitled to the 
presumption of soundness on entrance for his second period of 
active duty.  The June 2008 VA examiner addressed whether it 
was less likely than not (less than 50/50 probability) that 
the hypertension was aggravated in service.  See the report 
of the June 2008 VA hypertension examination, page 20.  
However, the examiner did not address whether it is clear and 
unmistakable that the Veteran's preexisting hypertension was 
not aggravated during his second period of active duty.  
Another VA medical opinion is necessary.

The Veteran has not been afforded a VA examination addressing 
weakness and sleep disturbance.  Such an examination is 
necessary.  In addition, the June 2008 VA examiner did not 
explicitly state whether the Veteran currently has symptoms 
of fatigue.  See id at page 12.  Therefore, another 
examination addressing fatigue is necessary.  See Stegall, 
supra.

The report of the June 2008 VA neurological disorders 
examination reflects that the examiner did not review the 
finding of memory loss at an August 1994 VA Persian Gulf 
Registry examination because the examiner stated that the 
Veteran's complaint of memory impairment did not arise until 
2002.  See the report of June 2008 VA neurological disorders 
examination, page 7.  VA treatment records also show that the 
Veteran complained of memory problems in January 1995.  In 
light of the above, another VA medical opinion is necessary.

The report of June 2008 VA joints examination shows that the 
examiner opined that the bilateral degenerative joint disease 
of the knees could have had its onset during the Veteran's 
Reserve service.  The Veteran's limited service treatment 
records show a left calf injury in April 1996.  The Veteran 
has also asserted that he injured his left knee during 
Reserve service in 1977 or 1978.  See the report of the 
September 2002 VA joints examination, page 1.  Therefore, the 
medical evidence raises another theory of entitlement for the 
joint pain of the knees - being caused or aggravated by an 
injury during active duty for training or inactive duty 
training.  See Robinson v. Mansfield, 557 F.3d 1355 (Fed. 
Cir. 2009).  A medical opinion addressing this etiology is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should search for the 
Veteran's service treatment records that 
were previously of record, to include the 
ones from his second period of service, 
and if applicable, contact the Court and 
the VA General Counsel to see if they 
have the original copies of the Veteran's 
service treatment records.  If the 
original copies of the Veteran's service 
treatment records are not located, the RO 
should contact the Veteran and his 
counsel and ask them to provide any 
service treatment records in their 
possession, to include any photocopies 
from the designation of record when the 
Veteran's claims were on appeal at the 
Court.  If the Veteran and his counsel 
are unable to provide service treatment 
records from his second period of active 
service, the RO should contact the 
service department and attempt to obtain 
additional copies of the Veteran's 
service treatment records, to include the 
ones from his second period of active 
duty.  Any such records should be 
associated with the Veteran's claims 
file.
 
2.  The RO should obtain all VA treatment 
records from September 2005 to the 
present.  All such records should be 
associated with the Veteran's claims 
file.

3.  The RO should have the Veteran 
undergo a VA psychiatric examination to 
determine whether he meets the diagnostic 
criteria for PTSD and, if so, whether it 
is as least as likely as not that the 
diagnosed PTSD is due to the Veteran 
experiencing a Scud missile attack at 
Dhahran, Saudi Arabia on February 25, 
1991.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The claims folder should be provided to 
and reviewed by the examiner.  A copy of 
this remand must be made available to the 
examiner for review.  Any diagnosis of 
PTSD should be in accordance with DSM-IV, 
and the examiner should identify the 
stressor(s) which are believed to be the 
cause of the disorder.  

4.   If an entrance examination for the 
Veteran's second period of service is not 
of record or if the report of that 
entrance examination does not show a 
diagnosis of hypertension or findings of 
elevated blood pressure readings, the RO 
should arrange for the Veteran's claims 
folder to be reviewed by the physician 
who provided a medical opinion in June 
2008 on the etiology of his hypertension.  
If the VA physician who provided the 
medical opinion in June 2008 is 
unavailable, the RO should arrange for a 
review of the file by another medical 
professional.  The reviewer should 
provide an opinion as to whether it is 
clearly and unmistakably shown that the 
Veteran's hypertension underwent no 
increase in severity during the Veteran's 
second period of active duty beyond the 
natural progress of the preexisting 
hypertension.  

The term "clearly and unmistakably" 
means that no-increase-in-severity-
beyond-the-natural-progression result be 
undebatable.
 
If the reviewer deems it to be necessary, 
the Veteran should undergo examination 
and/or diagnostic testing to determine 
the nature and etiology of his 
hypertension.  The reviewer should 
provide an explanation for any opinion 
rendered.  A copy of this remand must be 
made available to the reviewer for 
review.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.

5.  The RO should also schedule the 
Veteran for a VA examination in order to 
determine the nature and etiology of any 
fatigue, weakness, and sleep disturbance 
found.  The claims folder or the 
pertinent medical records contained 
therein, including the Veteran's service 
treatment records and any pertinent 
records obtained from any other sources, 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.

The examiner should provide explicit 
responses to the following questions:

(a)  Does the Veteran currently have 
objective evidence of fatigue, weakness, 
and sleep disturbance?  If so, what is 
the nature and extent of any disability 
found?  The examiner should list each 
such disability found.

(b)  Whether it is as least as likely as 
not that any current disability found is 
attributable to a Persian Gulf 
undiagnosed illness or otherwise causally 
related to his second period of active 
duty?

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

A copy of this remand must be made 
available to the examiner for review.  

6.  The RO should arrange for the 
Veteran's claims file, to include the 
report of the August 1994 VA Persian Gulf 
Registry examination and the January 1995 
VA treatment record showing a complaint 
of memory problems, to be reviewed by the 
physician who provided a medical opinion 
in June 2008 regarding the etiology of 
the Veteran's mild cognitive impairment.  
If the VA physician who provided the 
medical opinion in June 2008 is 
unavailable, the RO should arrange for a 
review of the Veteran's claim file, to 
include the report of the August 1994 VA 
Persian Gulf Registry examination and the 
January 1995 VA treatment record showing 
a complaint of memory problems, by 
another medical professional.  

The reviewer should provide explicit 
responses to the following question:

Whether it is as least as likely as not 
that the Veteran's mild cognitive 
impairment is causally related to his 
second period of active duty?

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

A copy of this remand must be made 
available to the examiner for review.  If 
the reviewer deems it to be necessary, 
the Veteran should undergo examination 
and/or diagnostic testing to determine 
the nature and etiology of his mild 
cognitive impairment.  The reviewer 
should provide an explanation for any 
opinion rendered.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

7.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the physician who provided a medical 
opinion in June 2008 regarding the 
etiology of the Veteran's bilateral 
degenerative joint disease of the knees.  
If the VA physician who provided the 
medical opinion in June 2008 is 
unavailable, the RO should arrange for a 
review of the Veteran's claim file by 
another medical professional.  

The reviewer should provide explicit 
responses to the following question:

Whether it is as least as likely as not 
that the Veteran's bilateral degenerative 
joint disease of the knees is causally 
related an injury of either leg during 
active duty for training or inactive duty 
for training?

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

A copy of this remand must be made 
available to the examiner for review.  If 
the reviewer deems it to be necessary, 
the Veteran should undergo examination 
and/or diagnostic testing to determine 
the nature and etiology of his bilateral 
degenerative joint disease of the knees.  
The reviewer should provide an 
explanation for any opinion rendered.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

8.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the Veteran's 
claims.  If the decision remains 
unfavorable to the Veteran, in part or in 
whole a supplemental statement of the 
case (SSOC) should be prepared.  
The Veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

